              Case 2:12-cv-01282-JLR Document 681 Filed 08/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                        CASE NO. C12-1282JLR

11                                 Plaintiff,                MINUTE ORDER
                    v.
12
            CITY OF SEATTLE,
13
                                   Defendant.
14

15          The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17          Before the court is non-party Community Police Commission’s (“the CPC”)

18   request for an order requiring the parties to address accountability findings and request to

19   be heard at any conference concerning this issue. (Request (Dkt. # 676).) The court

20   reminds the CPC that it is not a party to this action, and that, as a result, it is not entitled

21   to file motions (whether or not disguised as “requests”) in this matter. Accordingly, the

22   court STRIKES the CPC’s request.


     MINUTE ORDER - 1
              Case 2:12-cv-01282-JLR Document 681 Filed 08/04/21 Page 2 of 2




 1          The court will, however, allow the CPC an opportunity to be heard at the status

 2   conference to be held at 1:30 p.m. on Tuesday, August 10, 2021. (See 7/12/21 Min.

 3   Entry.) The CPC may make a presentation of no longer than 15 minutes in duration

 4   limited to the subjects of updates on recent events, areas of current attention, and issues

 5   that it wants to bring to the court’s attention.

 6          Filed and entered this 4th day of August, 2021.

 7
                                                   RAVI SUBRAMANIAN
 8                                                 Clerk of Court

 9                                                  s/ Ashleigh Drecktrah
                                                    Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
